Whitfield, J.,
Specially concurring. — If it be conceded that the statute of frauds, Section 2448, General Statutes,. 1906, Compiled Laws, 1914, is not applicable to mortgages of real estate, the transaction shows the instrument executed to appellant to be an equitable mortgage as between the parties thereto, and as the recording statute, under which priority of right is claimed in this ease,. Sections 2480, 2481, General Statutes, 1906, Compiled Laws,. 1914, covers mortgages of real property, and requires only that to entitle any mortgage or “any other instrument concerning real property to.such record, the execution, thereof must be acknowledged” or proved as prescribed, and 'as the execution of the mortgage of the appellant was acknowledged, before the execution of appellees’ mortgage, and as the appellant’s mortgage was presented for record before the second mortgage was given, the appellant’s mortgage has priority.